EXHIBIT 10.23




20xx-20xx

 LONG-TERM INCENTIVE CYCLE

PERFORMANCE-BASED GRANT







PURPOSE




Long-term incentive (LTI) compensation provides a method for linking the
compensation of key executives to the long-term results of The Phoenix
Companies, Inc. (the “Company”) and to the drivers of shareholder value.




Incentives provided under this program are designed to deliver equity-based
awards to participants, using Restricted Stock Units (“RSUs”) under The Phoenix
Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit, and Long-Term
Incentive Plan (the “Plan”), provided certain performance objectives are met. An
RSU represents the right to receive one share of The Phoenix Companies, Inc.
common stock (“PNX Stock”).




BASIC PLAN CONCEPTS




Eligibility

Eligibility is limited to (1) key executives in a position to substantially
influence the long-term direction and success of the Company and (2), other
employees, in each case determined at the discretion of the CEO, the Board of
Directors, or the Compensation Committee of the Board of Directors (the
“Committee”).




Target Incentive Awards

Participants in the 20xx-20xx incentive cycle are provided a grant of RSUs to be
earned at the end of the [x]-year period ending [month day, 20xx] (the
“Performance Cycle”) subject to the achievement of specified performance
objectives.  At the beginning of the Performance Cycle, the target number of
RSUs (“Target RSUs”) for each participant is determined as follows:




Your LTI Target

(% of Salary)

X

Your Salary as
of [month day],
20xx

÷

PNX Stock Price
on [month day],
20xx

=

Target   
RSUs   




   Target RSUs are rounded to the nearest whole RSU.




For employees who become eligible for participation during the first year of the
Performance Cycle, the Target RSUs to be granted will be prorated based on the
number of months as a participant during the Performance Cycle and the closing
price of PNX Stock on the first day of the first month of eligibility.




The number of RSUs that may be earned, if any, at the end of the Performance
Cycle could be higher or lower than your Target RSUs, depending on the extent to
which the performance objectives are achieved.




Performance Criteria

For the 20xx-20xx Performance Cycle, [performance criteria] is the measure we
will use to determine award levels.  The threshold, target, and maximum
[performance criteria] levels are set forth on your 20xx-20xx Long-Term
Incentive Award Worksheet (“Award Worksheet”), attached to your award letter (a
sample is attached to this form).  




The value of your award will vary depending on the actual number of RSUs earned
and the market value of PNX Stock at the end of the Performance Cycle.  See your
Award Worksheet for an illustration of potential award values.









Determination of Final Award

The final RSU award determination will be made in the first quarter following
the end of the Performance Cycle based on actual performance results. Award
results must be approved by the CEO, the Board of Directors, or the Committee,
as required, including any reduction to awards if circumstances warrant (e.g.
initial targets are deemed too low or events not core to the business create a
favorable result). Additionally, a top performer pool may be established at 25%
of target if threshold performance criteria are not met.




Payment of Awards and Retention Requirements

The number of RSUs earned, if any, will convert into shares of PNX Stock in the
first quarter of 20xx [year following last year of cycle], immediately following
final award determination.  Receipt of PNX Stock is taxable as ordinary income
in the year received.  Also, you will be required to hold a fixed percentage of
the shares of PNX Stock received based upon your share ownership and retention
guidelines, and you will be able to sell the remaining shares upon receipt.
 Your share ownership guideline and retention ratios are reflected on your Award
Worksheet.




Deferring Awards

The Company may provide you an opportunity to defer some or all of your award.
 You will be notified of any such opportunity before the date required to effect
a proper deferral election with respect to your award.




Termination During the Performance Cycle

If you terminate employment with the Company during this Performance Cycle due
to death, Disability or “Approved Retirement” (as these terms are defined under
the Plan), your final award will be determined by prorating the percentage of
the target earned, if any, according to the number of months that you were
actively at work during the Performance Cycle.  You will receive full credit for
your last month even if you only worked part of that month.  Any RSUs awarded to
such participants will be determined at the same time as those for active
employees participating in this Performance Cycle and will not be subject to the
retention requirements. In the event of your death, any shares of PNX Stock that
would have been issuable shall be delivered to your beneficiary pursuant to the
terms of the Plan as soon as practical following the determination of results.




If your employment with the Company is terminated during the Performance Cycle
for any other reason, you will not receive any RSUs in connection with this
incentive.




Change of Control

In the event of a Change of Control (as defined under the Plan), the Plan will
govern the treatment of this award, unless you have a Change of Control
Agreement.




Impact on Benefits

Long-term incentive payments made under the Plan will not be used for
determining pay-related benefits under either qualified or nonqualified benefit
plans maintained by the Company.




Administration

The Committee is responsible for the administration of the Plan.  Subject to the
terms of the Plan, the Committee is authorized to interpret, prescribe, amend
and rescind rules relating to the Plan, and to make all other determinations
necessary to carry out the terms of the Plan, including, but not limited to (1)
determination of any eligibility rules or conditions that may be required to be
satisfied (consistent with the terms and purposes of the Plan) following the
Performance Cycle but prior to the award payment date (such as, for example, a
requirement that Participants are actively at work and in good standing with the
Company on the award payment date), and (2) any determinations, amendments, or
rules the Committee deems necessary or desirable to comply with the requirements
of Section 409A of the Internal Revenue Code and the regulations and
pronouncements there under, regardless of whether any such amendment would cause
a reduction, delay, or cessation of an award accrued prior to the adoption of
such amendment.









Governing Plan Document

The grant of RSUs to be earned under this Performance Cycle, and any
corresponding RSUs or PNX Stock actually issued in connection with this
incentive cycle, are governed by the terms of the Plan.  Any inconsistency
between this document and that of the Plan will be governed by the Plan.













20xx-20xx LONG TERM INCENTIVE AWARD WORKSHEET

 

 

 

 

 

 

 

 

NAME

 

 

 

 

 

 

 

 

 

Base Salary as of [month] 20xx

 

 

$xxx,xxx

 

 

20xx Annual Performance Incentive Target

 

xxx%

 

 

20xx-20xx Long-Term Incentive Target

 

 

xxx%

 

 

LTI Target Award

 

 

 

$x,xxx,xxx

 

 

Stock Price on [month day, 20xx]

 

 

$xx.xx

 

 

LTI Target Units

 

 

 

      xxx,xxx

 

 

 

 

 

 

 

 

 

 

Performance Criteria and Payout Levels

 

 

 

 

 

Performance Criteria

 

 

 

 

 

x.xx%

x.xxx%

x.xx%

x.xx%

xx.xx%

 

 

Stock

 

 

% of Target Earned

 

 

 

 

Price

xx%

xx%

100%

xxx%

xxx%

 

 

$x.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

$xx.xx

$x

$x

$x

$x

$x

 

 

Definition/Description of Applicable Performance Criteria

 

 

Example Results

 

 

20xx [Performance Criteria] 

 

x.xxx%

 

 

 

Stock Price

 

 

 

$xx.xx

 

 

 

Actual Award Value

 

 

$x

 

 

 

 

 

 

 

 

 

 

 

20xx [Performance Criteria] 

 

x.xx%

 

 

 

Stock Price

 

 

 

$xx.xx

 

 

 

Actual Award Value

 

 

$x

 

 

 

 

 

 

 

 

 

 

 

Share Ownership and Retention Guidelines

 

 

Threshold Level of Stock Ownership

 

[#]x Salary

 

 

 

Retention Ratio (until threshold met)

 

xx%

 

 

 

Reduced Retention Ratio (after threshold met)

xx%

 

 

 

 

 

 

 

 

 

 